Title: TJ’s List re Correspondence of James Madison to James Monroe, 17 May 1806
From: Jefferson, Thomas
To: 


                        
                            
                                2 Mch 1803-17 May 1806
                            
                        
                        Dates of letters written by the Secy. of State to Colo. Monroe.
                        
                     
                        1803.
                        Mar.
                        2.
                        
                        [Monroe
                     
                     
                        
                        Apr.
                        18.
                        
                        Livingston & Monroe
                     
                     
                        
                        
                        do.
                        
                        do.
                     
                     
                        
                        
                        27.
                        
                        Minister at London. case of Hunter
                     
                     
                        
                        May
                        16.
                        
                        do. case of Le Coulteux
                     
                     
                        
                        
                        28.
                        
                        Livingston and Monroe.
                     
                     
                        
                        July
                        29.
                        
                        Monroe. Spanish negocian.
                     
                     
                        
                        
                        do.
                        
                        Liv &—Convention of Apr. 30.
                     
                     
                        
                        Sep.
                        29.
                        
                        M. at London. relating to Spain
                     
                     
                        
                        Oct.
                        22.
                        
                        circular. President’s message
                     
                     
                        
                        
                        24.
                        
                        M. public subjects
                     
                     
                        
                        Nov.
                        1.
                        
                        M. case of M. Elevec
                     
                     
                        
                        Dec.
                        13.
                        
                        M. case of Ira Allen
                     
                     
                        1804.
                        Jan.
                        5.
                        
                        M. instrns for treaty with G.B.
                     
                     
                        
                        
                        16.
                        
                        circular. delivy. of Louisiana.
                     
                     
                        
                        Feb.
                        14.
                        
                        M. relating to Convention of limits.
                     
                     
                        
                        Mar.
                        5.
                        
                        do. sundries. Expn. of treaty of 1794.
                     
                     
                         
                        Apr.
                        15. 18.
                        
                        M. instrns for treaty at Madrid.
                     
                     
                        
                        
                        22.
                        
                        M. as to a particular case.
                     
                     
                        
                        May
                        25.
                        
                        M. as to his destn. to N.O. & to Merry & desiring to proceed to Madrid
                     
                     
                        
                        June
                        14.
                        
                        M. a particular case
                     
                     
                        
                        July
                        8.
                        
                        Monroe & Pinkney. instrns as to negocian at Madrid.
                     
                     
                        
                        
                        20.
                        
                        M. as to Driver
                     
                     
                        
                        Sep.
                        12.
                        
                        M. British irregularities
                     
                     
                        
                        Oct.
                        11.
                        
                        M. particular case.
                     
                     
                        
                        
                        26.
                        
                        M. urges him to Madrid. general & long uncertain whether he was at London or set out for Madrid &c
                     
                     
                        1805.
                        Mar.
                        6.
                        
                        M. long & general. return to London
                     
                     
                        
                        
                        15.
                        
                        M. particular case
                     
                     
                        
                        
                        25.
                        
                        do. do.
                     
                     
                        
                        
                        26.
                        
                        do. do.
                     
                     
                        
                        Apr.
                        4.
                        
                        do. do.
                     
                     
                        
                        
                        12.
                        
                        M. long. Col. principle.
                     
                     
                        
                        May
                        4.
                        
                        M. stating omission of claims subsequent to 1792.
                     
                     
                        
                        
                        13.
                        
                        circular as to Quarantines.
                     
                     
                        
                        
                        25.
                        
                        M. to Madrid. long and general.
                     
                     
                        
                        June
                        21.
                        
                        M. inclosing copy of remarks to Genl. A. as to Louisiana.
                     
                     
                        
                        July
                        24.
                        
                        M. circular as to Harbour act.
                     
                     
                        
                        Aug.
                        5.
                        
                        M. particular case.
                     
                     
                        
                        Sep.
                        7.
                        
                        M. F. records. B. order of 1803.
                     
                     
                        
                        
                        
                        
                        M. as to ship Huntress with stores.
                     
                     
                        
                        Dec.
                        4.
                        
                        M. circular. message to Congress.
                     
                     
                        1806.
                        Jan.
                        13.
                        
                        M. Colon. Wade. &c enclosing pamphlet on neutral rights
                     
                     
                        
                        Feb.
                        20.
                        
                        M. particular case.
                     
                     
                        
                        Mar.
                        20.
                        
                        M. unimportant.
                     
                     
                        1806.
                        Apr.
                        7.
                        
                        M. to Lyman not sent.
                     
                     
                        
                        
                        23.
                        
                        M. end of session of Congress. apppoinmt of joint Commrs.
                     
                     
                        
                        
                        22.
                        
                        M. letter to Harris open as a communication of objects with Russia.
                     
                     
                        
                        May
                        15.
                        
                        M. explns. enlargemt of treaty, & new objects for the joint commn. if the single one over. provisional successr of mr Pinkney, in case M. persists in intention to return, & Conventn of limits not included in joint commn
                     
                     
                        
                        May
                        17.
                        
                        M. instructions to M. & P.
                     
                  
                    